Order entered December 13, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00769-CV

                         LARRY K. ANDERS, Appellant

                                       V.

         CROSSFIRST BANK, A KANSAS STATE BANK, Appellee

                 On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 429-05551-2018

                                    ORDER

      On November 18, 2021, we ordered the clerk’s record filed September 30,

2021 stricken as improperly filed under seal. The record consisted of two volumes.

Only one volume, however, was filed under seal and only that volume should have

been stricken.

      By unopposed motion filed December 8, 2021, appellant requests we

reinstate the unsealed volume. We GRANT the motion. We VACATE the

November 18th order to the extent it ordered the entire September 30th clerk’s
record stricken such that the unsealed volume is reinstated. The clerk’s record now

consists of the September 30th unsealed volume, the November 16, 2021 sealed

record, and the November 16, 2021 supplemental record.

      On the Court’s own motion, we EXTEND the deadline for filing appellant’s

brief to January 5, 2022.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE